ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, FOURTH CIRCUIT, PARISH OF ORLEANS CRICHTON, J., additionally concurs and assigns reasons: hi agree with the denial of this writ application. I write separately to note that, in my view, the insulting and untrue statements made by this applicant against Loyola University in her writ application come close to violating LASC R.VII, § 7. (“The language used in any brief or document filed in this court must be courteous, and free from insulting criticism of any person, individually or officially, or of any class or association of persons, or of any court of justice, or other institution....”)